Title: To John Adams from Edmund Jenings, 24 July 1782
From: Jenings, Edmund
To: Adams, John



Brussels July 24th 1782
Sir

I am honoured by the receipt of your Excellencys Letters of the 17th and 20th Instant.
Considering the former Conduct of Mr Fox in the Early part of Life one cannot but be astonished at what He is now doing. His Ideas are vast and his Fortitude wonderful in these Times; but to tell your Excellency truly I can never trust a Man entirely, whose principles and course of Life were once so loose and irregular. However He must be supported by the people of England for No one is more capable of confounding the insidious Arts of Shelbune whom I am convinced cannot Stand before Him especially if the Bedford party should give Him Cuntenese and they have hitherto done it. The Ideas, which Mr Fox has, were not, I imagine, originally his own, they come from the Duke of Richmond, who saw before I left England the only sure ground of proceeding. I fancy the Dukes Staying in place is a concerted Measure.
Give me leave to inform your Excellency of an Anecdote, which came to my Knowledge by a preceding post from England. The Gentleman who sends it me says He thinks He can vouch its for a fact.
“Immediately after the Death of Lord R. the King said to Shelburne I will be plain with you, the point next my Heart, and which I am determind be the Consequence what it may, never to relinquish but with my Crown and Life, is to prevent a total Uniquivocal recognition of the Independence of A. Promise to support me on this ground and I will leave you Unmolested on every other ground, and with full power as the prime Minister of this Kingdom.” The bargain was struck between these two bad Men.
When the Manuscript Bill, which I sent your Excellency was passed into an Act, the second Clause of the Preamble was struck out.
There cannot be a doubt but the Powers of Europe might have put an End to the War long since by most peaceable Means, but how can one expect that those, who are calld the armed Nutrallity or any other should take the step, which your Excellency Advises, when Spain has not yet Acknowledged the Independancy, there is something in Her Conduct surprizing, perhaps she may now be inclind to this step, but indeed she appears to have but little Merit.
I Hope the English Agents will be all sent away from France it is astonishing to me that any of them has been suffered to Stay, but perhaps they flattered the conceit of one man, who I Agree with your Excellency is the very fellow of Shelburne and with more rancour than any Man. Indeed your Excellency Must Watch his Conduct for the good of your Country, He is capable of doing much Mischief.
Mr L is by this Time at Nantes, where He wrote me He proposed going in Search of a passage to America. His Address is at Madame Babut & La bouchiere. He mentiond to me the Anonymous Letter, and assurd me that He did not credit a Word of it, and that He had the Utmost respect and regard for your Excellency. I shall write and obey most punctually your Excellencys orders.
I wish I may find soon an opportunity to send your Excellency a Pamphlet which B has lately sent me entitled Reflections upon the present State of England and the Independance of America—it is an Excellent one.
Your Excellency sees there has been a Meeting of Mr Foxs Constituents in Westminster the Speech He made on that occasion will be printed. I Hope the Yorkshire Gentlemen will soon come to some noble resolutions, what an occasion have they when they meet to do the last Honor to the Noble Marquiss. They will have a better opportunity to do it and for a better purpose, than the burial of Caeser offered.
Upon the whole Appearance of Affairs altho I have my Uneasiness, yet I think from Necessity England must Submit and tho Shelburne may flatter the King that He is in his Sytem yet neither one or the other are capable of Standing out long. I am sure that all the Money necessary for the Service of the Current Year is not raised, and that it is impossible to do any thing Effectual, if Europe Continues as it is, the next, and therefore I expect to see your Excellency pass through This Town to Paris.

I am with greatest Respect Sir your Excellencys most Obedient Humble Servt.
Edm: Jenings

